     Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                       :
REJEANNE COLLIER, JACKIE                       :
MADORE and KENNETH CASSIDY,                    :
Individually, and on behalf of all others      :
similarly situated,                            :
                                               :
Petitioners,                                   :
                                               :
v.                                             :       No. 3:20-cv-569 (MPS)
                                               :
D. EASTER, Warden of Federal                   :
Correctional Institute at Danbury, and         :
MICHAEL CARVAJAL, Director of the              :
Federal Bureau of Prisons, in their official   :
Capacities                                     :       June 2, 2020
                                               :
Respondents.                                   :


                                 JOINT STATUS REPORT

       On May 28, 2020, the Court held a status conference and thereafter ordered the

parties to meet and confer on a number of issues pertaining to identification of members of

the medically vulnerable subclass and review of these individuals for home confinement.

Specifically, the parties were ordered to meet and confer on: (1) the role that a medical

clinician will play in the home confinement review process as a whole, including whether he

or she will generate specific, written assessments as to the severity of each inmate’s risk

factors and how the Respondent will weigh and incorporate any such assessments in the

home confinement review process as a whole, (2) particular ICD codes that, if present in an

inmate’s medical record, will automatically qualify that inmate for inclusion in the above-

mentioned medically vulnerable subclass, and (3) a means of identifying inmates who

should be included in the subclass but are not captured by the agreed-upon ICD codes. See



                                                   1
     Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 2 of 7



ECF 68 at 1-2. Having done so, the parties hereby detail below the issues on which they

have reached agreement and those will require assistance from the Court.

       Respondent filed a statement on June 1, 2020 describing the process the parties have

agreed upon to provide notice to potential subclass members and to enable the production of

medical records to Petitioners. The notice is being provided on June 3, 2020 and the signed

releases will be picked up by Petitioners from the facility on June 5, 2020.

       (1)     Role of Medical Clinician

       Petitioners’ Position

       Petitioners’ position is that the medical clinician should review all relevant medical

information, including but not limited to the BEMR database, to assess an subclass

members’ risk factors, and the medical clinician should issue a statement of reasons as to the

severity of each COVID-19 risk factor as well as the risk of serious illness or death resulting

from a COVID-19 infection based on the totality of the medical information available. If

medical records have been provided to BOP by an inmate, an inmate’s attorney, or

Petitioners’ counsel in discovery, those records must be made available to the medical

clinician for consideration. The medical clinician must complete for each inmate a written

assessment that describes all of the medical conditions that the clinician reviewed, an

assessment of severity of each risk factor, and the risk of serious illness or death resulting

from a COVID-19 infection for that inmate.

       Petitioner’s position is that, in order to comply with the TRO order, Respondent is

required to give substantial weight to COVID-19 risk faced by each inmate. For that reason,

in those instances in which Respondent intends to oppose transfer to the community,

Respondent shall provide a written description as to why the COVID-19 risk factors are



                                                2
     Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 3 of 7



outweighed by the risk of danger to the community.

       Respondent’s Position

       As represented to the Court by the Respondent, a Regional Physician for the BOP

will review the medical records contained in BEMR for the remaining inmates from the list

of 313 and provide a brief statement as to the severity of the medical condition(s) of these

inmates. Once this review has been conducted, the Inmate Review Worksheets for the

inmates who have been identified by this clinician as having a severe medical condition

related to COVID will be forwarded to the Committee at BOP’s Central Office so that the

inmate can be re-reviewed for home confinement. As this review process has already begun

to ensure compliance with the Court’s June 9, 2020, deadline, and since the clinician does

not have access to documents or medical records that are not already contained in BEMR,

Respondent objects to reviewing additional documents or outside medical records.

Additionally, the Respondent respectfully submits that she cannot be found to have been

deliberately indifferent based on information not contained in the BOP’s medical records

system for home confinement reviews which occurred prior to this litigation and the review

process ordered by the Court. To ensure that all medically vulnerable inmates at FCI

Danbury are identified, using the most current medical information available which would

be the BOP’s medical records, the BOP has agreed to a notice of lawsuit publication to all

inmates at Danbury who wish to have the last two-years of their medical records submitted

to Petitioners’ counsel. This process includes publication of the notice by June 3, 2020 and

submission of completed Privacy Act release forms by the inmates to lock boxes provided

by Petitioners by June 5, 2020. Petitioners’ counsel will retrieve these release forms by June

5, 2020. Once Petitioners’ counsel submit the release forms to the United States Attorney’s



                                              3
     Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 4 of 7



Office, the BOP FOIA Privacy Staff will process these record requests as a priority and

email the records directly to Petitioners’ counsel.

       (2)     ICD Code Search

       Petitioners’ Position

       Petitioner does not object to Respondent’s proposal, provided that the Court

implement a process for determining members of the subclass if Respondent takes the

position that any of the individuals identified through the ICD code searches are not

members of the subclass.

       Respondent’s Position

       The Respondent conducted a second search using ICD 9 and 10 codes provided by

Petitioner. The results of this search will be provided to Petitioners’ counsel by June 3,

2020. Although the ICD codes searched generated results which include non-COVID risk

factors, Respondent will review these inmates for home confinement pursuant to the Court’s

order. During the review process, the clinician will analyze whether these medical

conditions are, in fact, COVID risk factors, and Respondent will utilize this analysis when

reviewing the inmate for home confinement.

       (3)     Means of Identifying Subclass Members Not Captured by ICD Search

       Petitioners’ Position

       On May 25, 2020, Petitioners submitted to Respondent’s counsel a list of individuals

who Petitioners believe should properly be included in the medically vulnerable subclass but

who were not captured by Respondent’s initial ICD code search. Petitioners have requested

that Respondent advise as to their position on the inclusion of each of these individuals by

June 6, 2020. Petitioners anticipate that they will identify additional individuals who are



                                               4
     Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 5 of 7



potentially appropriate for inclusion in the medically vulnerable subclass as a result of both

(a) the supplemental ICD code search which Respondent has now agreed to undertake as

well as by (b) review of medical records disclosed as a result of medical records obtained

either as a result of the notice process or otherwise (such as directly from the prisoner or

his/her family or attorney). To the extent that Respondent contests the inclusion of any of

these later identified individuals in the medically vulnerable subclass, it is Petitioners’

position that any such disputes should be resolved by a neutral decisionmaker, whether it be

this Court, a magistrate judge, or a special master, who should determine whether such

individual is part of the medically vulnerable subclass based on the information provided by

both parties.



Dated June 2, 2020                             Respectfully Submitted,


                                                      /s/
                                               David S. Golub, ct00145
                                               Jonathan M. Levine, ct 07584
                                               Silver Golub & Teitell LLP
                                               184 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 325-4491
                                               Email: dgolub@sgtlaw.com
                                               jlevine@sgtlaw.com

                                               Sarah French Russell, ct26604
                                               Tessa Bialek ct30582
                                               Legal Clinic, Quinnipiac University School of
                                               Law
                                               275 Mt. Carmel Avenue
                                               Hamden, CT 06518
                                               Telephone: (203) 582-5258
                                               Email: sarah.russell@quinnipiac.edu
                                               tessa.bialek@quinnipiac.edu

                                               Marisol Orihuela, ct30543

                                                5
Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 6 of 7



                               Jerome N. Frank Legal Services Organization
                               P.O. Box 209090
                               New Haven, CT 06520
                               Telephone: (203) 432-4800
                               Email: marisol.orihuela@ylsclinics.org

                               Alexandra Harrington
                               127 Wall Street
                               New Haven, CT 06511
                               Telephone: 203-436-3532
                               alexandra.harrington@yale.edu

                               Counsel for the Petitioners Dianthe Martinez-
                               Brooks, Rejeanne Collier, Jackie Madore, and
                               Kenneth Cassidy




                               6
Case 3:20-cv-00569-MPS Document 74 Filed 06/02/20 Page 7 of 7




                               Respondents,
                               By Their Attorneys:

                               John H. Durham
                               United States Attorney


                                       /s/
                               John B. Hughes, ct05289
                               Michelle L. McConaghy, ct27157
                               David C. Nelson, ct25640
                               Jillian R. Orticelli, ct28591
                               Nathaniel M. Putnam, phv10463
                               Assistant United States Attorneys
                               Tel. 203-821-3700
                               John.Hughes@usdoj.gov
                               Michelle.Mcconaghy@usdoj.gov
                               David.C.Nelson@usdoj.gov
                               Jillian.Orticelli@usdoj.gov
                               Nathaniel.Putnam@usdoj.gov




                               7
